Case 8:19-cv-02922-TDC Document9 Filed 11/18/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

(SOUTHERN DIVISION)
ELIZABETH KEY, )
)
)
Plaintiff,
v. Civil Action No. 19-cy-02922-TDC
DAVID T. ALLEN, )
)
)
Defendant. )
)

 

RULE 12(b) MOTION TO DISMISS THE
DEFAMATION COMPLAINT OF PLAINTIFF ELIZABETH A, KEY

 

Defendant, David T, Allen, M.D. “Dr. Allen”), by and through his counsel
Booth M, Ripke of Nathans & Biddle, LLP, files this memorandum in support of his
F. R. Civ. Pro. Rule 12(b) motion to dismiss the defamation complaint (“Complaint”)
of Plaintiff, Elizabeth Allen Key (“Ms. Key”), on the grounds of lack of personal
jurisdiction (Rule 12(b)(2)) and failure to state a claim (Rule 12(b)(6)).

In support of this Motion, Dr. Allen submits the following attached
Memorandum of Law and hereby incorporates all arguments from that
Memorandum here.

For the reasons stated in this Motion and in the attached Memorandum, Dr,
Allen respectfully requests that this honorable Court:

1, Dismiss Ms. Key’s Defamation Complaint due to a lack of personal

jurisdiction over Dr, Allen, pursuant to Rule 12(b){2);
Case 8:19-cv-02922-TDC Document9 Filed 11/18/19 Page 2 of 2

2, Dismiss Ms. Key’s Defamation Compliant due to a failure to state a
proper claim of defamation pursuant to Rule 12(b)(6);

3. Grant this Motion; and

4. Grant other relief as the Court deems necessary and just.

Respectfully submitted,

(Pon bh (eGo

Booth M. Ripke

Bar # 25764

Nathans & Biddle, LLP

120 Kast Baltimore Street, Suite 1800
Baltimore, Maryland 21202

(410) 783-0272

(410) 783-0518 (fax)
Bripke@nathanslaw.com

 

Dated: November 18, 2019

CERTIFICATE OF SERVICE

It is this 18th day of November, 2019, hereby certified that a copy of the

attached Motion was delivered by U.S. Mail to the following:

Richard Evans

2200 Research Blvd., Suite 500
Rockville, Maryland 20850
Attorney for Elizabeth Key

Iocasefh (Ly £0

Booth M. Ripke

 
